Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markiewicz (US 2013/0033525).

As to claims 1, 11, 16, Markiewicz (Figs. 1, 4, 5, 7, 15, 16) teaches an information processing apparatus comprising: 
a receiver (Touchscreen) that receives a user instruction to shift a display position of the entirety of a currently displayed image (E.g. shifting the position of the image shown in element 1500 of Fig. 15); and 
a switching unit (Display) that causes the currently displayed image to be moved in a direction indicated in the user instruction (E.g. moving downward) [0095] and to continue to be displayed, without changing a zoom level of the currently displayed image (The image stays the same zoom level), when a distance by which the currently displayed image is shifted in the direction indicated in the user instruction does not exceed a threshold (Threshold at which the entire check mark 1502 is visible in 1502) [0095], and that causes the currently displayed image to switch to another image when the distance is greater than or equal to the threshold (When the image is moved down a sufficient distance, the image is replaced with another image with overlaying indicia 1504) [0097], the user instruction being a single input (A single input gesture).

As to claim 2, Markiewicz teaches wherein the receiver receives a user instruction concerning cyclic shifting of an image regardless of the direction of the cyclic shifting (E.g. the user can continue to move the images in the permissible directions and perform a variety of actions) [0033, 0049].

As to claim 3, Markiewicz teaches wherein the receiver receives a user instruction concerning cyclic shifting of an image if the direction of the cyclic shifting is a 

As to claim 4, Markiewicz teaches wherein the content of an image displayed after the currently displayed image has been switched differs according to the direction indicated in the user instruction (E.g. the image that replaces image 712 depends on the direction in which the user moves the image 712. If the user moves 712 to the left, 710 will replace it. If the user moves 712 to the right, 714 will replace it).

As to claim 5, Markiewicz teaches wherein, in response to a predetermined specific operation (E.g. a tap input operation), the switching unit switches the currently displayed image to another image even if the distance does not exceed the threshold (A tap input can be utilized to open an application and replace the entire screen) [0002].

As to claim 6, Markiewicz teaches wherein the predetermined specific operation is an operation for selecting an image to be displayed (Selects which image is displayed through opening an application using a tap input) [0002].

As to claim 7, Markiewicz teaches wherein, for each direction in which an image is shifted, a distance from one end portion to the other end portion of a display surface is determined as the threshold (Depending on the size of the images, the threshold can be determined to be the entirety of the display. For example, if the image shown in Fig. 

As to claim 15, Markiewicz teaches wherein the display surface is formed as an aerial image (Fig. 7 shows the entire display formed as an aerial image with respect to the other images in the sequence).

As to claims 17-19, Markiewicz teaches wherein the threshold differs based on the direction indicated in the user instruction (Among many different thresholds, directionality thresholds can be utilized) [0071].

As to claim 20, Markiewicz teaches wherein the single input includes only a single contact point detected on a touchscreen (Only a single finger is required, as shown in Fig. 7).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12-14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Markiewicz (US 2013/0033525) in view of Matas (US 8,305,355).

As to claims 8, 12, 13, Markiewicz teaches the limitations of claim 1 above.
However, Markiewicz does not teach wherein, if a display surface is formed substantially in a ring-like shape, a distance around the display surface is determined as the threshold. 
On the other hand, Matas (Fig. 2) teaches wherein, if a display surface is formed substantially in a ring-like shape (110), a distance around the display surface is determined as the threshold (The scrolling performed through the GUI of Pittappilly on a curved display would follow the same GUI interactions).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the flexible display of Matas with the GUI of Markiewicz because the combination would allow for increased user configurability of the display device.

As to claim 14, Markiewicz teaches the limitations of claim 1 above.
However, Markiewicz does not teach wherein the display is worn by a user for use.
On the other hand, Matas teaches wherein the display is worn by a user for use (It is understood that a flexible display can be worn by a user).

Claim(s) 9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Markiewicz (US 2013/0033525) in view of Wang (US 7,747,289).

As to claim 9, Markiewicz teaches the elements of claim 1 above.
However, Markiewicz does not teach transition effects for display elements.
On the other hand, Wang (Fig. 5) teaches wherein the switching unit switches the currently displayed image such that the currently displayed image gradually becomes paler and another image to be switched from the currently displayed image gradually becomes darker (Fig. 5 shows an initial image that is slowly faded out and replaced with a gradually darkening second image).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the image transition effect of Wang with the display of Markiewicz because the combination would add a dynamic visual effect to the user’s input, increasing the user’s engagement with the device.

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Markiewicz (US 2013/0033525) in view of Hashimoto (US 7,600,192).

As to claim 10, Markiewicz teaches the elements of claim 1 above.
However, Markiewicz does not teach a layered display arrangement.
On the other hand, Hashimoto (Fig. 9) teaches an aerial image forming unit (Display) that forms a plurality of aerial images such that the aerial images are arranged in a first direction relative to each other (E.g. Fig. 9A shows the central image as closer to the user and the image to the left of it as further away), wherein
the currently displayed image is displayed on a first one of the aerial images closest to a user (E.g. the central image), and

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the enlarged focused image based on user selection of Hashimoto with the GUI of Markiewicz because the combination would allow for the user to more easily determine which object is currently selected and also observe the transition to another object, increasing usability of the device.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection based on the reference Markiewicz. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691